        Case 1:18-cv-01432-AJT-TCB Document 61-5 Filed 09/24/19 Page 1 of 35 PageID# 884
                                                                                      Page 1 of 1
Pritchard, Ken

From:      Endicott, Gail
Sent:      Wednesday, October 10, 2012 7:19 AM
To:        Pritchard, Ken
Subject: Some things you need to know..
Hi.


I had my physical on Friday morning - my blood pressure at that time was 130/100....needless to say, I
am very stressed and I will have to have my carotids checked (Doppler) on Tuesday (10/16) so I will be
giving you a leave slip this morning for that. I have been feeling 'pressure' in my neck and shoulders but
can't know if it is just stress or something more serious. My grandmother had a fatal stroke in her late
sixties....so I want to take whatever precaution I can to prevent that from happening to me .... I'll keep
you posted. I am CERTAIN that this environment is a major contributor to my physical situation and I am
not going to compromise my health for this mess.

Second, I am not allowing IT to switch to my new computer UNTIL I have finished and sent out all the
Top Aviation reports to our customers. I don't want anything to disrupt that and all I can see is losing all
this work I have done and having to start over....that would be bad for me in so many ways. Just in case
someone gives you grief about this....

Since I did not get any text messages while I was away, nor phone messages on my work or cell phones, I
will have to assume, sadly, that it is still status quo here.... I hope you will tell me differently...


I had planned to come in and work this Saturday (OT) - while I still am planning that, I will have to
monitor my health situation and see if that is still a good plan. I'll let you know by Friday.


I am thankful to have been out of this place for the past few days - I believe it has been helpful to me -
please let me know what I have missed.

Thanks.

Gail P. Endicott, CCP
Compensation Specialist
Metropolitan Washington Airports Authority
1 Aviation Circle
Washington, DC 20001-6000
703-417-8358
703-417-8893 fax




          PX 20, p.1                                                                                    Pritchard v. MWAA

 10/10/2012                                                                                                             PX 20,v.p.MWAA
                                                                                                                    Pritchard      1
                                                                                                                           USB - 001
          Case 1:18-cv-01432-AJT-TCB Document 61-5 Filed 09/24/19 Page 2 of 35 PageID# 885
                                                                                        Page 1 of 1

Pritchard, Ken

From:    Pritchard, Ken
Sent:    Friday, November 02, 2012 10:50 AM
To:      'Gpendicott@aol.com'
Cc:      Howard, Jennifer
Subject: RE: Today

And NERO FIDDLES ... what a place! Protect yourself first! See you when you feel better ...


From: Gpendicott@aol.com [mailto:Gpendicott©aol.corn]
Sent: Friday, November 02, 2012 4:34 AM
To: Pritchard, Ken
Cc: Howard, Jennifer
Subject: Today

I left you a voice message as well.

They fed dye into my artery yesterday to follow it and see what is going on between my heart and
head. It was quite an experience that I was not prepared for; but the technicians and attending dr. did a
really good job of trying to explain to me what could happen and prepare in the event my body reacted
as the 1 in 100,000 might.. A very unusual sensation....I don't want to repeat anytime soon...no results
yet - have to wait for the cardiologist to call me.

It left me feeling strange and not myself (like a low consistent anxiety attack the rest of the day...and
faster beating heart and some tightness/pressure in my chest - I actually thought a few times I needed
to be ready to have to go to the emergency room, but it did not come to that-yet) and I would imagine
reading the feds report did not help my state of mind/heart.

I will not be in the office today - I do not feel well enough to subject myself to more stress and will try to
rest and not think about that place for the next few days so I can return Monday with some strength and
a better general feeling. I am hoping the dr. will call today...

Please call me if you need me.

Gail




             PX 20, p.2                                                                                      Pritchard v. MWAA
11/02/2012                                                                                                                   PX 20,v.p.MWAA
                                                                                                                         Pritchard      2
                                                                                                                                USB - 002
                                                                                                                                                                    vl^'
                                                                                                                                                                                    tf




                     PX 20, p.3
                                                                                                                         41.                            V4
                                                                                                        \

                                                                                                  u k
                                                                                                                     r4-'                              . ^ 1
                                                                                                        (t 4    nA
                                                                                                                                                                                               .#■




                                              -C
                                                                                                                                                      C50                \j<)

                                                            rT   K'                                                               ^            l
                                         tx> 1
                                                        /    ^
                                           ,/p
                                                                                                                                  7
                                                                                                                                                                                                      >
                                                                                                                                                                                                 c/
                                                                                                                                                                                               Vs
                                                                                                                                                                                          //
                                                                                                                                                                                     o
                                                                                                                                                                                    f
                                                   *v
                                                                                                                                                                                                     v^
                                                        y^ct            0 rr--1.7            .,
                                                                                                                                                                                               v/
                                                   ^2                                             6y                                                            I tif* £
                                                     x '">-^cf                                          ^fx-;
                                                                                                           y
                                                                                                              -                                                                     //
                                                     /                                                                                                              V
                                                                       Xv. t)                                                                                   r
                                                                                  ^sassp-.                                                                 (/                r- X
                                                                                                                                                                         X
                                                                                              '^v                                                                   VC
                                                            2                                          / xx.                                                    0             \

                                                                            yc
                                                                                 Hx

                                          2
                                              •Arf
                                                   x                                                                                                                /
                                                                                                                                                                X
                                                                                                        ^\o
                                                                                                                                                        /X
                                                            'T®.                                               Xv                                      /
                                                                      (2,
                                                                      xr                                            cx                            x         x
                                                                                                                                              ,X       vX                                                 X
                                                                            n2                                                                                                                            ■X”-


                                                                                                                                            vy                                      Ax
                                                                                                                                                                                    1(V
                                                                                                                                          \
                                                                                                                                                                             tt
                                                                                                                                                                             ll                           v’X
                                                                                                                                                                                                                Case 1:18-cv-01432-AJT-TCB Document 61-5 Filed 09/24/19 Page 3 of 35 PageID# 886




                                                                                                                         s.       y
                                                                                                                              /                                                                           V
                                         <                                                                                                                                                                 >
                                                                                                                                                                                                           «*
                                                                 ■:
                                                                                                                                                                                                          ■ *3'


                                                                                                                                      \        K j                                                         "-,
                                                                 3                                                                &            \
                                                                                                   /     /
  /”.                                                            .
                                                                                                  2     Y    /®'y                             <K                                                           y"i
                                                                                                                                                                                                           ■-\
                                                                                                          t,
                                                                                              X
                     Pritchard v. MWAA




                                                                                                       Q X                                                                                                 '"S'
Pritchard




                                                                                                                                                                                                           3
               3




                                                                                                                                                                                                               ::
       USB - 003
    PX 20,v.p.MWAA




                                                                                                                                                   /                                                       V
                                                                                                                                              /                                                                a
                                                                                                                                          x                                                                    ::.
            Case 1:18-cv-01432-AJT-TCB Document 61-5 Filed 09/24/19 Page 4 of 35 PageID# 887
                                                                                           Page 1 of 1
Pritchard, Ken

From:     Pritchard, Ken
Sent:     Tuesday, November 06, 2012 6:02 PM
To:       Endicott, Gail
Subject: RE: Regarding my attendance at Potter/HR manager meetings this week
Gail -

I do understand about your health. It must come first. Therefore, please do NOT attempt to represent
Compensation or me in any of these meetings in my absence; I will let folks know that I have no
designee.

Unfortunately, I cannot ask Jennifer to attend these meetings in my absence to represent Compensation
or me because she reports to the VP for HR (and now the Acting VP for HR - Jack Potter himself), not
me, and has officially reported to the VP for HR since mid-August. I will put on my list of things to do
telling Potter that I suggest Jennifer be considered to represent Compensation/me (in my absence).
However, this may not be necessary because Warren Reisig is “responsible for the direction of the
compensation ... programs” according to an email notification I got from Arl Williams on 10-17-12 (11:00).
Potter confirmed this on 10-23-12 (08:40±) when I asked him directly about it. He told me that (1)
Compensation was under Reisig (as Manager of the expanded department IAW the org chart you had
found on Livelink) and (2) I, myself, officially reported to Reisig (this second fact is just the opposite of
what Williams said in his email of 10-17-12). Further, Potter said that he had personally (pre-) approved
both (1) and (2) above, and that these two items were effective at least concurrent with the date on the
org chart (9-20-12) you found on Livelink, if not earlier - this is the only part of his statements in the 10-
23-12 meeting that were not crystal clear to me: exactly when items (1) and (2) became effective. Potter
did not hedge or hesitate to claim ownership of decisions (1) and (2), which must mean also that he (pre-)
approved the (a) demotion, (b) reduction in job scope (from organization development to employee
development) and (c) retained grade status of Mike Brogan in August (which is one reason why I must
guess that this action was effective for me in August, too, though I still have not received the “courtesy” of
a form PE-15 and a memo as Mike did).

- KP


From: Endicott, Gail
Sent: Monday, November 05, 2012 11:05 AM
To: Pritchard, Ken
Subject: Regarding my attendance at Potter/HR manager meetings this week

Ken,

I feel that my presence at these meetings this week in your absence, IF that should happen, while I
certainly would be diplomatic, respectful and professional in my demeanor especially in the presence of
aggressive behavior, would be potentially detrimental to my tenuous health at the present time. I know
I would internalize all activity and remarks, and my health could suffer as a result. I think Jennifer would
be more suited to attend on your behalf for many reasons, most importantly of which being she has and
knows HR history and could be better equipped to record events, etc.

Of course, if you were to insist that I attend in your absence, I would certainly do that for you.

Gail P. Endicott, CCP
Compensation Specialist
Metropolitan Washington Airports Authority
1 Aviation Circle
Washington, PC 20001-6000
703-4.17-8358
703-417-8893 fax

              PX 20, p.4                                                                                    Pritchard v. MWAA
11/06/2012                                                                                                                  PX 20,v.p.MWAA
                                                                                                                        Pritchard      4
                                                                                                                               USB - 004
RCN Webmail
 Case                                                                    Page 2888
      1:18-cv-01432-AJT-TCB Document 61-5 Filed 09/24/19 Page 5 of 35 PageID#   of 2


    Gail (very upset) just explained to me that she 'cannot take' what happened today,
    that she finds SP at fault entirely for the arguments at the e PE-10 meeting this
    morning (and when I said to her I'll try to be cooler, she said 'that was unprofessional
    by him' not you), that TV's keeping Lockhart is wrong, that neither SP nor TV has any
    appreciation of 'what we went through' and that 'the guy in the corner office' is out-
    of-touch and 'unresponsive.'

    She went on to say that she has told her husband that if she has a heart
    attack and dies, he is to 'sue the pants off this place.'

    From: Pritchard, Ken
    Sent: Wednesday, October 22, 2014 11:20 AM
    To: Endicott, Gail
    Subject: RE: I would like permission to go home - SL -1 just can't stand it
    today., sorry.

    OK ...

    From: Endicott, Gail
    Sent: Wednesday, October 22, 2014 11:18 AM
    To: Pritchard, Ken
    Subject: I would like permission to go home - SL -1 just can't stand it today..sorry.




    Gait P. Endicott, CCP
    Compensation Specialist
    Metropolitan Washington Airports Authority
    One Aviation Circle
    Washington, DC 20001-6000
    703-417-8358
    703-417-8893 fax




    PX 20, p.5                                                                    Pritchard v. MWAA

http://mail.rcn.com/zimbra/h/printmessage?id=239305                                              PX 20,v.p.MWAA
                                                                                             Pritchard
                                                                                         1/14/2017          5
                                                                                                      USB - 005
RCN Webmail
 Case                                                                    Page 1889
      1:18-cv-01432-AJT-TCB Document 61-5 Filed 09/24/19 Page 6 of 35 PageID#   of 2


 RCN Webmail                                                 kenpritchard@starpower.net

  FW: I would like permission to go home - SL -1 just can't stand it today..sorry.


    From : Ken Pritchard <Ken.Pritchard@MWAA.com>              Wed, Oct 22, 2014 12:25 PM
  Subject: FW: I would like permission to go home - SL -1
           just can't stand it today..sorry.
      To : kenpritchard@erols.com



    From: Pritchard, Ken
    Sent: Wednesday, October 22, 2014 12:25 PM
    To: Howard, Jennifer
    Subject: RE: I would like permission to go home - SL -1 just can't stand it
    today..sorry.

    thx

    From: Howard, Jennifer
    Sent: Wednesday, October 22, 2014 11:39 AM
    To: Pritchard, Ken
    Subject: RE: I would like permission to go home - SL -1 just can't stand it
    today..sorry.

    She just stopped in on her way out to tell me she was leaving and why. She was
    visibly shake/? and literally shak//?^! She mentioned her blood pressure and stated
    that she had to leave today, right now, because she's concerned about her high
    blood pressure! I'm a bit taken aback, as Gail is normally 'the calm one' - compared
    to you and me. I guess I was startled because I honestly don't even recall seeing her
    so visibly shaken, even during the time of the IG investigation/Williams vs. Pritchard
    opposition! Something is very wrong, here.

    Jennifer

    From: Pritchard, Ken
    Sent: Wednesday, October 22, 2014 11:28 AM
    To: Howard, Jennifer
    Subject: FW: I would like permission to go home - SL -1 just can’t stand it
    today..sorry.

    Retain this email.



    PX 20, p.6                                                                    Pritchard v. MWAA

http://mail.rcn.com/zimbra/h/printmessage?id=239305                                               PX 20,v.p.MWAA
                                                                                              Pritchard
                                                                                          1/14/2017          6
                                                                                                      USB - 006
 Case
RCN   1:18-cv-01432-AJT-TCB Document 61-5 Filed 09/24/19 Page 7 of 35 PageID#
    Webmail                                                              Page 1890
                                                                                of 2


RCN Webmail                                                   kenpritchard@starpower.net


  RE: Here on Saturday, 6/4, at 7:45 am


    From : Gail Endicott <Gail.Endicott@MWAA.com>                Sat, Jun 04, 2016 04:14 PM
  Subject : RE: Here on Saturday, 6/4, at 7:45 am
      To : Ken Pritchard <Ken.Pritchard@MWAA.com>,
            kenpritchard@starpower.net

    Thank you for letting me work today for last Tuesday. It makes a big difference in my
    work — yesterday was fraught with MA-510 stuff (did 1 pro           cffer memo and 2
    preliminary             offer emails) — today I focused on MA-540 stuff spent the
    entire morning           for PGCPS and MCPS living wage info ..... I can't find anything
    for these two and I 1Jsed every possible word combination I could think of to search
    on; and I looked at budgets and procuremmt....it's either not there or very well
    hidden - I'll have to regroup with Mike o' Monday.

    I didn't see anyone today — leaving at 4:15 pm.

    DONT FORGET TO SEND A NOTE TO COB RECEPTIONIST about your car being
    parked here for a few days I will assume the key will be in the same spot where
    you always put it. 1-1 -,;e a nice trip.

    Oh and by the way — this is the last item on this coming Tuesday's EXEC VP Staff
    meeting agenda:
    Management Intern Final Project — MWAA Advantage (Vegliante)

    Gail

    From: Endicott, Gail
    Sent: Saturday, June 04, 2016 1:30 PM
    To: Pritchard, Ken; 'kenpritchard@starpower.net'
    Subject: RE: Here on Saturday, 6/4, at 7:45 am

    Back at 1:30 pm.


    Gail

    From: Endicott, Gail
    Sent: Saturday, June 04, 2016 12:59 PM
    To: Pritchard, Ken; 'kenpritchard@starpower.net'
    Subject: RE: Here on Saturday, 6/4, at 7:45 am


    PX 20, p.7                                                                  Pritchard v. MWAA
                                                                                                PX 20,v.p.MWAA
                                                                                            Pritchard      7
http://mail.ren.com/zimbra/h/printmessage?id=502641                                     2/21/2017
                                                                                                USB - 007
 Case
RCN   1:18-cv-01432-AJT-TCB Document 61-5 Filed 09/24/19 Page 8 of 35 PageID#
    Webmail                                                              Page 2891
                                                                                of 2


           -,.ng out to get a sandwich...will be back. Out at 1:00 p


    Gail

    From: Endicott, Gail
    Sent: Saturday, June 04, 2016 7:48 AM
    To: Pritchard, Ken; 'kenpritchard@starpower.net'
    Subject: Here on Saturday, 6/4, at 7:45 am




    Gail P. Endicott, CCP
    Compensation Programs and Projects Specialist
    Metropolitan Washington Airports Authority
    One Aviation Circle
    Washington, DC 20001-6000
    703-417-8358
    703-417-8893 fax




    PX 20, p.8                                                         Pritchard v. MWAA
                                                                                       PX 20,v.p.MWAA
                                                                                   Pritchard      8
http://mail.ren.comizimbra/h/printmessage?id=502641                            2/21/2017USB - 008
 Case
RCN   1:18-cv-01432-AJT-TCB Document 61-5 Filed 09/24/19 Page 9 of 35 PageID#
    Webmail                                                              Page 1892
                                                                                of 1



RCN Webmail                                                       kenpritchard@starpower.net


  couple things...before I forget


    From : Gail Endicott <Gail.Endicott@MWAA.com>                    Sat, Feb 06, 2016 08:08 AM
  Subject : couple things...before I forget
      To : Ken Pritchard <Ken.Pritchard@MWAA.com>,
            kenpritchard@starpowernet

    I meant to mention this yesterday — looks like JE is on another trip to the DR his Mercedes
    is parked way down in our designated parking area closer to the terminal, of course. The
    car was there yesterday and I wanted to mention it to you but forgot.

    And — since you said you wanted more 'notice' on my switching days — I thought I would
    'alert' you now to the POSSIBILITY (all depends on the weather next week which could be very
    interesting Winter isn't over just yet — Praise the Lord!) that I may do some days off —
    perhaps take off Thursday and Friday (2/11& 12) and use 8 hours of AL and switch 2/11 with
    next Saturday, 2/20 OR I may just take Friday and switch it with next Saturday — NOT SURE
    YET BUT THOUGHT YOU WOULD want to know now what I am thinking about — I would like to
    go visit my dad but the weather will play a big part of that decision. And Tuesday looks a bit
    'iffy' at the moment --- snow in case you haven't heard — starting Monday night into all day
    Tuesday and right now they are talking inches. Then next Thursday comes the Arctic blast
    which could set us up for some mid-February 'event' stay tuned.


    Gail P. Endicott, CCP
    Compensation Specialist
    Metropolitan Washington Airports Authority
    One Aviation Circle
    Washington, DC 20001-6000
    703-417-8358
    703-417-8893 fax




    PX 20, p.9                                                                       Pritchard v. MWAA
                                                                                                     PX 20,v.p.MWAA
                                                                                                 Pritchard      9
http://mailscn.comizimbra/h/printmessage?id=456383                                           2/21/2017
                                                                                                     USB - 009
 Case
RCN   1:18-cv-01432-AJT-TCB Document 61-5 Filed 09/24/19 Page 10 of 35 PageID#
    Webmail                                                                     893
                                                                         Page 1 of 1


RCN Webmail                                                 kenpritchard@starpower.net


  RE: Here on Saturday, 10/3 at 7:15 am - 8 hours for Thursday, Sept 24th


    From : Gail Endicott <Gail.Endicott@MWAA.com>              Sat, Oct 03, 2015 03:28 PM
  Subject : RE: Here on Saturday, 10/3 at 7:15 am - 8 hours
            for Thursday, Sept. 24th
      To : Ken Pritchard <Ken.Pritchard@MWAA.com>,
            kenpritchard@starpower.net

    So I am leaving at 3:30 today — I did my time sheet. I will only be here briefly on
    Mc day morning before heading over to Fairfax. I will return to the office on Tuesday
    and then here the rest of the week.

    Thanks for letting me switch c •


    Gail

    From: Endicott, Gail
    Sent: Saturday, October 03, 2015 7:17 AM
    To: Pritchard, Ken; 'kenpritchard@starpower.net'
    Subject: Here on Saturday, 10/3 at 7:15 am - 8 hours for Thursday, Sept. 24th




    Gail P. Endicott, CCP
    Compensation Specialist
    Metropolitan Washington Airports Authority
    One Aviation Circle
    Washington, DC 20001-6000
    703-417-8358
    703-417-8893 fax




     PX 20, p.10                                                              Pritchard v. MWAA
                                                                                            PX 20, v.
                                                                                         Pritchard p. MWAA
                                                                                                      10
http://mail.ren.com/zimbra/h/printmessage?id=408180                                  2/21/2017 USB - 0010
 CaseWebmail
RCN   1:18-cv-01432-AJT-TCB Document 61-5 Filed 09/24/19 Page 11 of 35 PageID#
                                                                          Page 1894
                                                                                 of 1


RCN Webmail                                                       kenpritchard@starpower.net


  RE: Here on Saturday, 3/19 at 8:32 am


    From : Gail Endicott <Gail.Endicott@MWAA.com>                    Sat, Mar 19, 2016 04:39 PM
  Subject : RE: Here on Saturday, 3/19 at 8:32 am
      To : Ken Pritchard <Ken.Pritchard@MWAA.com>,
            kenpritchard@starpower.net

    Leaving today at 4:40 pm. I did not see a soul here today....very quiet. I did my time
    sheet. Thanks for letting me switch days.

    I rent our survey input b       Port cc eisttle.

    Ha ,rL a nice week away from this place....your car is still in the lot.


    Gail

    From: Endicott, Gail
    Sent: Saturday, March 19, 2016 8:35 AM
    To: Pritchard, Ken; 'kenpritchard@starpower.net'
    Subject: Here on Saturday, 3/19 at 8:32 am




    Gail P. Endicott, CCP
    Compensation Specialist
    Metropolitan Washington Airports Authority
    One Aviation Circle
    Washington, DC 20001-6000
    703-417-8358
    703-417-8893 fax




   PX 20, p.11                                                                    Pritchard v. MWAA
                                                                                                 PX 20, v.
                                                                                              Pritchard p. MWAA
                                                                                                           11
http://mailscn.com/zimbra/h/printmessage?id=473408                                        2/21/2017
                                                                                                 USB - 0011
 CaseWebmail
RCN   1:18-cv-01432-AJT-TCB Document 61-5 Filed 09/24/19 Page 12 of 35 PageID#
                                                                          Page 1895
                                                                                 of 2



 RCN Webmail                                                  kenpritchard@starpower.net


  RE: Here on Saturday, March 26 at 8:26 am


    From : Gail Endicott <Gail.Endicott@MWAA.com>               Sat, Mar 26, 2016 05:29 PM
  Subject : RE: Here on Saturday, March 26 at 8:26 am
      To : Ken Pritchard <Ken.Pritchard@MWAA.com>,
            kenpritchard@starpower.net

    Leaving today at 5:30 pm — I did my 8 hours for yesterday and the 30 minutes I owed
    for Thugs gay. While I am currently schedut d to be off on Monday, 3/28 (working
    next Satuiday instead), I may change my mind; but do appreciate the option.

    I did not see anyoi,e here at a!! today — although there were several police personnel
    checking locks/doors, etc.

      -le YOU Tuesday. "Alleluiz -1-y3 is Risen!"


    Gail

    From: Endicott, Gail
    Sent: Saturday, March 26, 2016 1:24 PM
    To: Pritchard, Ken; 'kenpritchard@starpower.net'
    Subject: RE: Here on Saturday, March 26 at 8:26 am

    Back in at 1:25 pm


    Gail

    From: Endicott, Gail
    Sent: Saturday, March 26, 2016 12:59 PM
    To: Pritchard, Ken; kenpritcha rd@starpower.net'
    Subject: RE: Here on Saturday, March 26 at 8:26 am

                  t ut 1:00 pm to get a sandwich for lunch.


    Gail

    From: Endicott, Gail
    Sent: Saturday, March 26, 2016 8:28 AM


    PX 20, p.12                                                                Pritchard v. MWAA
                                                                                              PX 20, v.
                                                                                           Pritchard p. MWAA
                                                                                                        12
http://mail.ren.com/zimbraih/printmessage?id=476320                                    2/21/2017
                                                                                              USB - 0012
 Case
RCN   1:18-cv-01432-AJT-TCB Document 61-5 Filed 09/24/19 Page 13 of 35 PageID#
    Webmail                                                              Page 2896
                                                                               of 2


    To: Pritchard, Ken; 'kenpritchard@starpower.net'
    Subject: Here on Saturday, March 26 at 8:26 am

    Your car is still in the lot and the black Mercedes is in its slot.


    Gail P. Endicott, CCP
    Compensation Specialist
    Metropolitan Washington Airports Authority
    One Aviation Circle
    Washington, DC 20001-6000
    703-417-8358
    703-417-8893 fax




    PX 20, p.13                                                           Pritchard v. MWAA
                                                                                         PX 20, v.
                                                                                      Pritchard p. MWAA
                                                                                                   13
http://mail.ren.com/zimbra/h/printmessage?id=476320                               2/21/2017
                                                                                         USB - 0013
 CaseWebmail
RCN   1:18-cv-01432-AJT-TCB Document 61-5 Filed 09/24/19 Page 14 of 35 PageID#
                                                                         Page 1897
                                                                                of 2



 RCN Webmail                                                       kenpritchard@starpower.net

  RE: Here Saturday, 4/16 at 8:35 am


    From : Gail Endicott <Gail.Endicott@MWAA.com>                     Sat, Apr 16, 2016 05:01 PM
  Subject : RE: Here Saturday, 4/16 at 8:35 am
      To : Ken Pritchard <Ken.Pritchard@MWAA.com>,
            kenpritchard@starpower.net

    Leaving today at 5:00 pm.

    Wanda is here and was printing out a boatload of stuff. I didn't see anyone else
    although Amine sent me a message asking me to bring a copy of my degree as they
    don't have one on file....I managed to get the HRA-NCA survey input in shape. All I
    have to do is answer the questionnaire that accompanies it and double check my data
    input before sending. It is due by the 29th. I plan to send it later this week or next
    Saturday. Then I can focus on my Creep project. I am waiting for some performance
    rating data from Jennifer so I can send in the World at Work Budget survey which is
    due May 2.

    Also — just FYI — I have two OPFs sitting on my desk — just in case someone is looking
    for them: Lisa Robinson and Jose Diaz.

    I did my timesheet and I won't be in until Thursday — I am reachable by cell phone —
    please leave a message if you don't get me and I'll get back to you...have a good
    week. Thanks for letting me switch days — it makes all the difference for me to be
    able to concentrate on my work when here and not have a lot of interruptions
    ESPECIALLY when working on these surveys...and there were a LOT of interruptions
    on Friday from a very troubled man in our Department....


    Gail

    From: Endicott, Gail
    Sent: Saturday, April 16, 2016 8:36 AM
    To: Pritchard, Ken; ikenpritchard@starpower.net
    Subject: Here Saturday, 4/16 at 8:35 am

    Black Mercedes in its spot and it looks like JE must be on one of his Dominican Republic
    junkets....


    Gail P. Endicott, CCP
    Compensation Specialist

    PX 20, p.14                                                                       Pritchard v. MWAA
                                                                                                     PX 20, v.
                                                                                                  Pritchard p. MWAA
                                                                                                               14
http://mailscn.comhimbra/h/printmessage?id=484200                                              2/21/2017
                                                                                                      USB - 0014
 CaseWebmail
RCN   1:18-cv-01432-AJT-TCB Document 61-5 Filed 09/24/19 Page 15 of 35 PageID#
                                                                          Page 2898
                                                                                 of 2


    Metropolitan Washington Airports Authority
    One Aviation Circle
    Washington, DC 20001-6000
    703-417-8358
    703-417-8893 fax




    PX 20, p.15                                                       Pritchard v. MWAA
                                                                                     PX 20, v.
                                                                                  Pritchard p. MWAA
                                                                                               15
http://mailscn.com/zimbra/h/printmessage?id=484200                            2/21/2017
                                                                                     USB - 0015
 CaseWebmail
RCN                                                                       Page 1899
      1:18-cv-01432-AJT-TCB Document 61-5 Filed 09/24/19 Page 16 of 35 PageID#   of 7


RCN Webmail                                                        kenpritchard@starpower.net


  RE: Question


    From : Gail Endicott <Gail.Endicott@MWAA.com>                    Mon, May 16, 2016 10:41 AM
  Subject : RE: Question
      To : kenpritchard@starpower.net, Ken Pritchard
            <Ken.Pritchard@MWAA.com>

    You may want to know that Sandra paid me a visit this morning to tell me all about
    what happened regarding access to offices on Friday. She had a few things to say
    about someone intimately involved in that effort that you might be interested in.


    Gail

    From: kenpritcha rd@starpower.net [mailto:kenpritcha rd@sta rpower.net]
    Sent: Monday, May 16, 2016 6:25 AM
    To: Endicott, Gail
    Subject: Re: Question

    won't solve anything ... the master keys will be changed, too ...

    I'll talk to staff at the staff meeting and I will talk to PD directly

    From: "Gail Endicott" <Gail.EndicottOMWAA.com>
    To: kenpritchard@starpower.net
    Cc: "Ken Pritchard" <Ken.Pritchard@MWAA.com>
    Sent: Monday, May 16, 2016 6:16:36 AM
    Subject: RE: Question

    Then I would like my lock changed.


    Gail

    From: kenpritchardOsta rpower.net [mailto: kenpritchardOstarpower.net]
    Sent: Monday, May 16, 2016 6:08 AM
    To: Endicott, Gail
    Cc: Pritchard, Ken
    Subject: Re: Question




   PX 20, p.16                                                                     Pritchard v. MWAA

http://mail.rcn.com/zimbra/h/printmessage?id=495643                                        2/21/2017
                                                                                                 PX 20, v.
                                                                                              Pritchard p. MWAA
                                                                                                           16
                                                                                                       USB - 0016
 CaseWebmail
RCN                                                                       Page 2900
      1:18-cv-01432-AJT-TCB Document 61-5 Filed 09/24/19 Page 17 of 35 PageID#   of 7


    We live in 'the TV environment' (of instancy) ... I'm not there AND you're not there
    too often (for TV) ... I am not going to change the policy

    From: "Gail Endicott" <Gail.EndicottOMWAA.com>
    To: kenoritchard@starpower.net
    Cc: "Ken Pritchard" <Ken.Pritchard(MWAA.com>
    Sent: Monday, May 16, 2016 5:51:57 AM
    Subject: RE: Question

    I was thinking about this and note that these breaches happen more often when you
    are out of the office — example: last Tuesday when I went to the HRMS meeting and
    then Friday while both of us were out....the other thing that bothers me is as long as
    that key is accessible as it is now, anyone can come at any hour of the day or night to
    use it to access any of our offices I do not think this is a wise idea primarily
    because we do not have a fully mature set of people working in this department who
    only use that key when absolutely necessary for BUSINESS reasons.

    I strongly suggest that you change the policy on key use specifically when you are out
    of the office. I don't see the harm in requiring there be a second person who
    accompanies the individual who "needs" access

    We lived without a key for a long time without any issues; I don't understand WHY
    this key is an absolute necessity to facilitate, basically, ONE individual. If I had to
    obtain access to your office and we didn't have a key, I would not hesitate to seek
    assistance from Sandra or Verdella or Kevin if it is truly a business need, there are
    OTHER avenues of entry. In fact, I strongly believe that is a GOOD thing — to have to
    go to an authorized person (who has a master key) to gain entry to anyone's office
    including their own.

    THIS IS TOO PREDICTABLE A SCENARIO — AND AS IN OTHER ISSUES, THIS WILL
    HAPPEN AGAIN AS LONG AS THAT KEY IS ACCESSIBLE. I dare say it is an
    "entitlement" issue for one particular individual around whom we are all
    "dancing" and I can't figure out why.


    Gail

    From: kenpritchard@starpower.net [mailto:kenpritchardOstarpower.net]
    Sent: Saturday, May 14, 2016 10:15 AM
    To: Endicott, Gail
    Cc: Pritchard, Ken
    Subject: Re: Question

    I'll take care of this Tuesday afternoon or Wednesday ...

    But, I don't want the key moved/taken.

    PX 20, p.17                                                                Pritchard v. MWAA
http://mail.ren.com/zimbra/1-ilprintmessage?id=495643                                   2/21/2017
                                                                                              PX 20, v.
                                                                                           Pritchard p. MWAA
                                                                                                        17
                                                                                                   USB - 0017
RCN Webmail                                                               Page 3 of 7
 Case 1:18-cv-01432-AJT-TCB Document 61-5 Filed 09/24/19 Page 18 of 35 PageID# 901



    From: "Gail Endicott" <Gail.Endicott@MWAA.com>
    To: "Ken Pritchard" <Ken.Pritchard(MWAA.com>, kenpritchard(&starpower.net
    Sent: Saturday, May 14, 2016 10:04:57 AM
    Subject: RE: Question

    I was working on EI documents and files yesterday morning before I left and wanted
    to leave things out since I still had work to finish and did not want to have to lock
    everything up. I knew (and again, I am correct given all the travail yesterday about
    the key...) that as soon as I was gone, my office would be breached as it has been for
    so many unauthorized reasons to date, including one just this week. So I moved the
    key (I did not take it with me) because I did not want anyone in my office while there
    was confidential material accessible and in full view. I am prepared to explain
    that either in person or via email to all involved — or you can — whichever
    you prefer. Sure enough, a text message to my phone registers at 8:34 am from
    Nancy about the key. I had turned off my phone before 8am, the start time for the
    seminar. I turned my phone back on when I finished my lunch with my friend at
    Tysons at 1:35-ish, and responded to Nancy with this message: "I am just turning on
    my phone       if you still need to get into an office just ask Sandra to let you in ..she
    has a key." There was no response to that.

    A decision to lock up sensitive information in my office should not be dictated by the
    fact that a master key is available to anyone, anytime to access my or any MA-540
    office. I have a locked door which should be respected by everyone, and especially
    those in my department, when I am not here. Obviously YOU have the authorization
    to enter my office whenever you deem appropriate; and I do not have an issue with
    that. But what was on my desk and in view in my office yesterday was confidential
    and private Airports Authority information, for which I am responsible AND NOT for
    view by anyone else in this company. Unauthorized accesses to my office for a
    variety of insignificant and non-business reasons have been determined and
    promulgated by someone who is not privy to this confidential information, and who
    has a history of deciding it is his business when, in fact, he is not authorized. I
    believe I am responsible for the confidentiality of this Program and therefore I will
    take whatever steps are necessary to protect sensitive information, which in this case
    meant moving the key due to a hunch that turned out to be correct, regarding the
    probability of an unauthorized access. (It is moot in this case whether anyone has an
    interest in or cares about this Program — I am STILL held responsible for it.)

    I am prepared to send a note (see below) that explains not only what happened with
    the key yesterday, but also that I am requesting NO unauthorized entry to my office
    going forward for any ("helpful" or unauthorized) reason; and that ANY "authorized"
    entry into my office in your absence must be accompanied by someone like Sandra or
    Jennifer. The alternative, if appropriate, is to have a different lock on my door which
     will require a different key AND one that will not be available to anyone else but you
    and me. Given the imminent move, I frankly don't see that happening, although
     THAT would seem to solve the immediate problem. (By the way — this no
    unauthorized entry policy should apply to ALL MA-540 offices, and notjust mine. PD


   PX 20, p.18                                                                   Pritchard v. MWAA
http://mail.ron.cornhimbra/h/printmessage?id=495643                                       2/21/2017
                                                                                                PX 20, v.
                                                                                             Pritchard p. MWAA
                                                                                                          18
                                                                                                     USB - 0018
RCN Webmail                                                               Page 4 of 7
 Case 1:18-cv-01432-AJT-TCB Document 61-5 Filed 09/24/19 Page 19 of 35 PageID# 902


    did the same thing to Jennifer by unlocking her office for Marta to vacuum which I
    know Jennifer was not very happy about...)

    Opening my door for vacuuming, getting candy or putting my trash bin in my office
    when emptied, are UNACCEPTABLE reasons for access especially when the person,
    nine times out of ten, has an observed/witnessed history of looking at/opening my
    mail and going through private items, not to mention asking unlimited personal
    questions, and HAS NO BOUNDARIES WITH REGARD TO ANYONE ELSE.

    And Ken, I don't think this is a bit funny. It is pathetic, and I don't think any of us
    should have to go to such lengths to thwart unauthorized, not to mention
    COMPENSATION, employees in order to protect sensitive Airports Authority, OR
    PERSONAL, information. I dare say THEY SHOULD KNOW BETTER. (The key is back
    where it is usually housed, though against my better judgment.)


    Suggested email from me to MA-540 (or selected individuals, if you wish)
    as/if you deem appropriate:

    On Friday, May 13th, I was in the office for about an hour and was working on some
    Exit Interview Program documents. Because I did not finish my work and did not
    want to lock everything up, I left these documents on my desk. As you know, the EIP
    is a confidential program containing information that is NOT authorized for anyone
    else in MA-540, except Ken when appropriate. Further, I am held responsible (and
    PfP- evaluated) for its administration, success, and required confidentiality; and
    therefore, I will take whatever steps are necessary to protect this information. Rather
    than have a confidentiality breach, particularly in view of unauthorized and non-
    business access to my office for Marta to vacuum without my permission earlier in the
    week, I decided to move the key on Friday to prevent a breach in confidentiality.
    There are other authorized individuals in the COB who have a master key and can
    allow access to other offices, in Ken's, and the "key's," absence, such as Sandra and
    Verdella or Kevin Jones WHEN BUSINESS NEEDS APPLY. So I did not see this one-
    day "inconvenience" as prohibiting anyone from doing their jobs.

    I want to take this opportunity to respectfully request from this point forward, that no
    one enter my office WITHOUT THE APPROPRIATE BUSINESS AUTHORIZATION to do
    so which, in Ken's absence, would include the accompaniment of Sandra or Jennifer.
    I appreciate your respect for me in this regard, as well as that of the Management
    Guidance (08-01 revised July 1, 2014) governing this Program and its confidentiality;
    and I trust that you will support me and my job by honoring this request.


    Gail

    From: Pritchard, Ken
    Sent: Friday, May 13, 2016 1:32 PM


   PX 20, p.19                                                                  Pritchard v. MWAA
http://mail.ren.com/zimbra/h/printmessage?id=495643                                      2/21/2017
                                                                                               PX 20, v.
                                                                                            Pritchard p. MWAA
                                                                                                         19
                                                                                                    USB - 0019
RCN Webmail                                                               Page 5 of 7
 Case 1:18-cv-01432-AJT-TCB Document 61-5 Filed 09/24/19 Page 20 of 35 PageID# 903


    To: Endicott, Gail
    Cc: Gpendicott©aol.com
    Subject: FW: Question

    I hope this didn't happen ... THE key IS needed sometimes

    From: Pritchard, Ken
    Sent: Friday, May 13, 2016 1:31 PM
    To: Delate, Peter
    Subject: RE: Question

    nope

    From: Delate, Peter
    Sent: Friday, May 13, 2016 1:31 PM
    To: Pritchard, Ken
    Subject: Question

    Would you know of any reason Gail would take the master key to MA-540's offices
    with her today?
    (She was in for a bit earlier.) I went into Mike's Office to get a file, got it and know I
    returned the
    key, but when I went back for the key for another of Mike's files, it and the clip were
    gone.

    Pete

    From: Pritchard, Ken
    Sent: Friday, May 13, 2016 1:28 PM
    To: Endicott, Gail; Howard, Jennifer; Delate, Peter; Robinson, Nancy; Rumberg,
    Michael
    Subject: FW: Compensation's Comments FOR YOU on the Compensation
    Specifications for the SaaS HRMS

    FYI ... as stated, I sent a separate email with the SAME attachment to SP/TL

    From: Pritchard, Ken
    Sent: Friday, May 13, 2016 1:27 PM
    To: Vegliante, Anthony
    Subject: Compensation's Comments FOR YOU on the Compensation Specifications
    for the SaaS HRMS

    Mr. Vegliante —

    All of my comments below are intended for you. I have already sent (1) the row-by-
    row mark-up of the Compensation specifications for the SaaS HRMS to Sam Pulcrano

   PX 20, p.20                                                                     Pritchard v. MWAA
http://mail.ron.com/zimbra/h/printmessage?id=495643                                         2/21/2017
                                                                                                  PX 20, v.
                                                                                               Pritchard p. MWAA
                                                                                                            20
                                                                                                       USB - 0020
RCN Webmail                                                                                 Page 6 of 7
 Case 1:18-cv-01432-AJT-TCB Document 61-5 Filed 09/24/19 Page 21 of 35 PageID# 904


    and Tanisha Lewis (2) along with a 'summary' stating that Compensation finds the
    specifications for Compensation functionality (a) deficient from several perspective,
    (b) fatally flawed and (c) 'not ready for prime time.'

    My 'guess' for you (as stated below), likewise, must be that specifications for the
    other HR functions are also 'not ready for prime time'; I had to 'guess' because I was
    not permitted to review the specifications for other HR functions or Payroll.

    Sam Pulcrano asked the Compensation Department to comment on 6 pages of SaaS
    HRMS 'system requirements' produced by an MWAA team to cover compensation
    functions. This MWAA team (exact membership unknown) produced the requirements
    for Compensation (and other HR functions) without 'complete' coordination with
    Compensation (or, I guess, the other HR functional areas). The system requirements
    specified in the spreadsheet Compensation has just reviewed reflect (1) some of
    business process reengineering work done by Booz Allen (with MA-540 and other
    parties) in 2007, specifically the Position to Payroll (P2P) processes, and (2) 'stuff'
    from places unknown. Where MWAA "is" at this point fits within the following chain of
    recent events: (a) MA-500, based on the work of the 'unknown team' that has now
    produced the subject SaaS specifications, selects Dayforce (a Ceridian product) and
    embarks upon the acquisition effort, then stops, (b) MA-500 makes an open
    solicitation for a new system, with some input from functional area representatives,
    but cancels it, and (c) MA-500, based on the work of the 'unknown team', selects
    Workday (which is one of several SaaS vendors), intending to use an existing contract
    with the City and County of Denver as the acquisition vehicle.

    For your own information, I have attached Compensation's row-by-row mark-up
    of the 6 pages provided by Sam Pulcrano; for some unknown reason, the 'Row
    Number' column on the spreadsheet we received was blank. Here are three
    overarching comments I have shared with Pulcrano and Lewis:

    (1) Many specifications (i.e., system 'requirements') are unclear (i.e., too many
    guesses have to be made about the specific functionality being required AND key
    terms are not defined),
    (2) the overall intent of MWAA for the system — at least the Compensation part — is
    unclear, and
    (3) related requirements (with a function of HR) should be grouped together to
    facilitate clarity, but they are not.

    In addition, we offer these comments for your `executive level' interest:

    There should be (1) a position life cycle that begins with position authorization (which
    is now a budget function for Career positions) and position allocation (by
    Compensation) and ends with position abolishment/conversion and (2) an employee
    life cycle that links to position staffing case files (such as 'merit promotion' case files),
    begins with (a) hire and ends with (b) separation (or 'transition' to retirement) — all
    aspects of each employee's MWAA history should be captured.


   PX 20, p.21                                                                       Pritchard v. MWAA
http://mail.ren.com/zimbra/h/printmessage?id=495643                                           2/21/2017
                                                                                                    PX 20, v.
                                                                                                 Pritchard p. MWAA
                                                                                                              21
                                                                                                         USB - 0021
RCN Webmail                                                                             Page 7 of 7
 Case 1:18-cv-01432-AJT-TCB Document 61-5 Filed 09/24/19 Page 22 of 35 PageID# 905


    There is no specification for the position-employee control system (`smart' alpha-
    numeric numbering) that you, Mike Brogan, Tanisha Lewis and I have discussed,
    which requires integration with the system for budgeting and, perhaps, other parts of
    the 'ERP.' This is a fatal flaw, in my view, for (1) the entire HRMS being specified
    (including the OD-ED, employment, health-welfare and safety functions from several
    perspectives), (2) highly effective HR-safety management by line managers, (3) highly
    effective organization design, (4) essentials of good position structure design, (5)
    essentials of good control of labor costs (in budgeting, position control, etc.), and (6)
    more.

    Please also know that I asked Sam Pulcrano for the other spreadsheets (of the other
    HR/Payroll functions) to be able to review the rest of the HRMS/Pay specifications to
    see if/how HR/Payroll program-specific requirements were complete, consistent,
    integrated or not, but was denied them. My guess, based on what we did get to
    review, is that these sets of specifications are also 'sub-optimum' and with the 'fatal
    flaw' (above).

    Lastly, (1) any electronic PE-10 must provide for specific comments from
    reviewers/approvers (i.e., not be an all-or-nothing, 'yes/no' concurrence/non-
    concurrence form) so that specific questions and objections may be documented — a
    really good form would then provide for responses to such matters, (2) such PE-10
    would 'also' be filed in an employee's electronic OPF, and (3) all critical forms
    (final/official and fundamental worksheets such as a form PE-10) must visible as a
    form so that they may be printed with signatures and dates — full e-copies, not rows
    and columns of data).

    In summary, I find it impossible to discern the intent and approach 'of MWAA' from a
    systemic point of view (POV) — the 6 pages I received are so poorly put together that
    they are incoherent from a systemic POV. I am forced to assume the mish-mash of
    entries results from a (bad) cut-and-paste job of (a) some old (2007) Booz Allen
    requirements, (b) some requirements from the open solicitation (of this year) that was
    cancelled, and (c) exact specifications of Workday or from some other public agency's
    solicitation.

         -        K. Pritchard




    PX 20, p.22                                                                  Pritchard v. MWAA
http://mail.ren.comizimbra/h/printmessage?id=495643                                       2/21/2017
                                                                                                PX 20, v.
                                                                                             Pritchard p. MWAA
                                                                                                          22
                                                                                                     USB - 0022
Webmail                                                                  Page 1 906
 Case 1:18-cv-01432-AJT-TCB Document 61-5 Filed 09/24/19 Page 23 of 35 PageID#  of 2


 Webmail                                                     kenpritchard@starpower.net


  RE: Here on Saturday, 6/4, at 7:45 am


    From : Gail Endicott <Gail.Endicott@MWAA.com>               Sat, Jun 04, 2016 04:14 PM
  Subject : RE: Here on Saturday, 6/4, at 7:45 am
      To : Ken Pritchard <Ken.Pritchard@MWAA.com>,
            kenpritchard@starpowernet

    Thank you for letting me work today for last Tuesday. Tt makes a big difference in my
    work — yesterday was fraught with MA-510 stuff (did 1 pro;7,rmd (.-.ffer memo and 2
    preliminary proposed offer emails) —        I focused on MA-51.Q stuff spent the
    enLire morning looking for PGCPS and M(213S living wage info      I can't find anything
    for these two and I used every possible word combination I could think of to 7ea rch
    on; and I looked at budgets and procurement....it's either not there or very we!!
    hidden - I'll have to regroup with Mike on Monday.

    I didn't see anyone today — leaving at 4:15 p

    DON'T FORGET TO SEND A NOTE TO COB RECEPTIONIST about your car being
    parked here for a few days I will assume the key will be in the same spot where
    you always put it. Have a nice trip.

    Oh and by the way — this is the last item on this coming Tuesday's EXEC VP Staff
    meeting FR.7...nda:
    Management Intern Final Project — MWAA Advantage (Vegliante)

    Gail

    From: Endicott, Gail
    Sent: Saturday, June 04, 2016 1:30 PM
    To: Pritchard, Ken; 'kenpritchard@starpowernet
    Subject: RE: Here on Saturday, 6/4, at 7:45 am

    Back at 1:30 pm.


    Gail

    From: Endicott, Gail
    Sent: Saturday, June 04, 2016 12:59 PM
    To: Pritchard, Ken; 'kenpritchard@starpower.net'
    Subject: RE: Here on Saturday, 6/4, at 7:45 am


    PX 20, p.23                                                                Pritchard v. MWAA
                                                                                             PX 20, v.
                                                                                          Pritchard p. MWAA
                                                                                                       23
http://mailzen.com/zimbra/h/printmessage?id=502641                                     7/18/2017USB - 0023
Webmail                                                                  Page 2 907
 Case 1:18-cv-01432-AJT-TCB Document 61-5 Filed 09/24/19 Page 24 of 35 PageID#  of 2


    Stepping out to get a sandwich...will be back. Out at 1:00 p


    Gail

    From: Endicott, Gail
    Sent: Saturday, June 04, 2016 7:48 AM
    To: Pritchard, Ken; 'kenpritchard@starpower.net'
    Subject: Here on Saturday, 6/4, at 7:45 am




    Gail P. Endicott, CCP
    Compensation Programs and Projects Specialist
    Metropolitan Washington Airports Authority
    One Aviation Circle
    Washington, DC 20001-6000
    703-417-8358
    703-417-8893 fax




    PX 20, p.24                                                       Pritchard v. MWAA
                                                                                    PX 20, v.
                                                                                 Pritchard p. MWAA
                                                                                              24
http://mail.ren.com/zimbra/h/printmessage?id=502641                           7/18/2017USB - 0024
 Case
RCN   1:18-cv-01432-AJT-TCB Document 61-5 Filed 09/24/19 Page 25 of 35 PageID#
    Webmail                                                              Page 1908
                                                                               of 2


RCN Webmail                                                   kenpritchard@starpower.net


  RE: Here on Saturday, 6/4, at 7:45 am


    From : Gail Endicott <Gail.Endicott@MWAA.com>                Sat, Jun 04, 2016 04:14 PM
  Subject : RE: Here on Saturday, 6/4, at 7:45 am
      To : Ken Pritchard <Ken.Pritchard@MWAA.com>,
            kenpritchard@starpower.net

    Thank you for letting me work today for last Tuesday. It makes a big difference in my
    work — yesterday was fraught with MA-510 stuff (did 1 pro           cffer memo and 2
    preliminary             offer emails) — today I focused on MA-540 stuff spent the
    entire morning           for PGCPS and MCPS living wage info ..... I can't find anything
    for these two and I 1Jsed every possible word combination I could think of to search
    on; and I looked at budgets and procuremmt....it's either not there or very well
    hidden - I'll have to regroup with Mike o' Monday.

    I didn't see anyone today — leaving at 4:15 pm.

    DONT FORGET TO SEND A NOTE TO COB RECEPTIONIST about your car being
    parked here for a few days I will assume the key will be in the same spot where
    you always put it. 1-1 -,;e a nice trip.

    Oh and by the way — this is the last item on this coming Tuesday's EXEC VP Staff
    meeting agenda:
    Management Intern Final Project — MWAA Advantage (Vegliante)

    Gail

    From: Endicott, Gail
    Sent: Saturday, June 04, 2016 1:30 PM
    To: Pritchard, Ken; 'kenpritchard@starpower.net'
    Subject: RE: Here on Saturday, 6/4, at 7:45 am

    Back at 1:30 pm.


    Gail

    From: Endicott, Gail
    Sent: Saturday, June 04, 2016 12:59 PM
    To: Pritchard, Ken; 'kenpritchard@starpower.net'
    Subject: RE: Here on Saturday, 6/4, at 7:45 am


    PX 20, p.25                                                                 Pritchard v. MWAA
                                                                                               PX 20, v.
                                                                                            Pritchard p. MWAA
                                                                                                         25
http://mail.ren.com/zimbra/h/printmessage?id=502641                                     2/21/2017
                                                                                               USB - 0025
 Case
RCN   1:18-cv-01432-AJT-TCB Document 61-5 Filed 09/24/19 Page 26 of 35 PageID#
    Webmail                                                               Page 2909
                                                                                 of 2


           -,.ng out to get a sandwich...will be back. Out at 1:00 p


    Gail

    From: Endicott, Gail
    Sent: Saturday, June 04, 2016 7:48 AM
    To: Pritchard, Ken; 'kenpritchard@starpower.net'
    Subject: Here on Saturday, 6/4, at 7:45 am




    Gail P. Endicott, CCP
    Compensation Programs and Projects Specialist
    Metropolitan Washington Airports Authority
    One Aviation Circle
    Washington, DC 20001-6000
    703-417-8358
    703-417-8893 fax




    PX 20, p.26                                                        Pritchard v. MWAA
                                                                                      PX 20, v.
                                                                                   Pritchard p. MWAA
                                                                                                26
http://mail.ren.comizimbra/h/printmessage?id=502641                            2/21/2017
                                                                                      USB - 0026
Webmail                                                                  Page 1 910
 Case 1:18-cv-01432-AJT-TCB Document 61-5 Filed 09/24/19 Page 27 of 35 PageID#  of 2


 Webmail                                                       kenpritchard@starpower.net


  RE: Here on Saturday, 6/4, at 7:45 am


    From : Gail Endicott <Gail.Endicott@MWAA.com>                 Sat, Jun 04, 2016 04:14 PM
  Subject : RE: Here on Saturday, 6/4, at 7:45 am
      To : Ken Pritchard <Ken.Pritchard@MWAA.com>,
            kenpritchard@starpower.net

    Thank you for letting me wci-k today for last Tuesday. It makes a big difference in my
    work — yesterday waf. fralic;ilt 'alto MA-510 stuff (did 1 prop.)sed offer memo and 2
    preliminary proE.1,:)orl °flu          — today I focused on MA-L,40 stuff spent the
    entire morning            for PG:::?S and MCPS living wage info     I can't find anything
    for these two and I ..!sef."i every possible word combination I could think of to search
    on; and I looked at but As an6 procurement....it's either not there or very well
    hidden - I'll have to regroup with Mike on Monday.

    I didn't see anyone today — leaving at 4:15 p

    DONT FORGET TO SEND A NOTE TO COB RECEPTIONIST about your car being
    parked here for a few days I will assume the key will be in the same sp t where
    you always put it. Have a nice trip.

    Oh and by the way — this is the last item on this coming Tuesday's EXEC VP Staff
    rm: :.ting agenda:
    Management Intern Final Project — MWAA Advantage (Vegliante)

    Gail

    From: Endicott, Gail
    Sent: Saturday, June 04, 2016 1:30 PM
    To: Pritchard, Ken; 'kenpritchard@starpower.net'
    Subject: RE: Here on Saturday, 6/4, at 7:45 am

    Back at 1:30 pm.


    Gail

    From: Endicott, Gail
    Sent: Saturday, June 04, 2016 12:59 PM
    To: Pritchard, Ken; 'kenpritchard@starpower.net'
    Subject: RE: Here on Saturday, 6/4, at 7:45 am


    PX 20, p.27                                                                  Pritchard v. MWAA

http://mail.ren.com/zimbra/h/printmessage?id=502641                                             PX 20, v.
                                                                                             Pritchard p. MWAA
                                                                                                          27
                                                                                         7/18/2017 USB - 0027
Webmail                                                                  Page 2 911
 Case 1:18-cv-01432-AJT-TCB Document 61-5 Filed 09/24/19 Page 28 of 35 PageID#  of 2


    Stepping out to get a sandwich...wii be back. Out at 1:00 pm.


    Gail

    From: Endicott, Gail
    Sent: Saturday, June 04, 2016 7:48 AM
    To: Pritchard, Ken; 'kenpritchard@starpower.net'
    Subject: Here on Saturday, 6/4, at 7:45 am




    Gail P. Endicott, CCP
    Compensation Programs and Projects Specialist
    Metropolitan Washington Airports Authority
    One Aviation Circle
    Washington, DC 20001-6000
    703-417-8358
    703-417-8893 fax




    PX 20, p.28                                                       Pritchard v. MWAA
                                                                                    PX 20, v.
                                                                                 Pritchard p. MWAA
                                                                                              28
http://mail.ren.com/zimbra/h/printmessage?id=502641                          7/18/2017 USB - 0028
 CaseWebmail
RCN   1:18-cv-01432-AJT-TCB Document 61-5 Filed 09/24/19 Page 29 of 35 PageID#
                                                                          Page 1912
                                                                                 of 2


 RCN Webmail                                                    kenpritchard@starpower.net


  FW: Airport Executive Survey 28 July 2016.xlsx


     From : Gail Endicott <Gail.Endicott©MWAA.com>                Sat, Aug 06, 2016 10:31 AM
  Subject : FW: Airport Executive Survey 28 July 2016.xlsx
      To : Ken Pritchard <Ken.Pritchard©MWAA.com>,
            kenpritchard@starpower.net

    See my email to Mike below.

    This is really getting to me....high blood pressure is not good for only one kidney....I
    have to start taking a more "I don't care" approach if I am going to prevent health
    issues since I can't take medications like you can to help prevent or ameliorate
    physical problems ....and of course, this "I don't care" approach is very unlike me.

    It WAS very beneficial to my health to not be here yesterday — so thank you for that.


    Gail

    From: Endicott, Gail
    Sent: Saturday, August 06, 2016 10:28 AM
    To: Rumberg, Michael
    Subject: RE: Airport Executive Survey 28 July 2016.xlsx

    Mike —

    I decided to just go over the survey instrument one more time as if I were the
    participant trying to answer the questions unfortunately this is NOT the final
    version. I found a problem in Section 4 — Pay-Benefits Practices — #C. which asks, "If
    yes to B, what is the maximum number of compensatory hours Executives may carry
    over to the next leave year?" The caption immediately above the series of drop down
    boxes says 'YES or NO' just like many other questions AND the boxes have a drop
    down for 'Yes' or 'No' only — so participants would be unable to enter any number in
    these boxes — I tried and got beeped each time I put a number in a box. So not only
    do you need to remove the header of 'Yes or No' over that series of boxes, you also
    need to remove the drop down selection from each of those boxes so that people can
    enter number data.

    Also - #4 Vehicle/Vehicle Allowance — the drop down choices are 'Allowance' and
    `Phone' (and not 'Vehicle'). This needs to be fixed as well.



    PX 20, p.29                                                                   Pritchard v. MWAA
                                                                                                  PX 20, v.
                                                                                               Pritchard p. MWAA
                                                                                                            29
http://mail.rcn.com/zimbra/h/printmessage?id=525885                                       2/21/2017
                                                                                                 USB - 0029
RCN
 CaseWebmail
      1:18-cv-01432-AJT-TCB Document 61-5 Filed 09/24/19 Page 30 of 35 PageID#
                                                                          Page 2913
                                                                                 of 2


    I went through the other boxes after I found these issues just to be sure there
    weren't any others I think this will take care of it. Could you please double check
    these boxes after fixing them to ensure that they will actually accept the participant's
    numerical data? Thanks.

    I tried to fix it, but know only enough about deleting drop down boxes to be
    'dangerous'         so I am unable to send out this survey today. CD I will prepare all
    my emails with attached org chart, etc., and wait for you to make the fixes on
    Monday morning. Please let me know when it is ready for me to send out.
    I would like to try to get all of them out on Monday, if possible, and will have all my
    emails prepared to just add this survey instrument before sending.

    Thanks.


    Gail

    From: Rumberg, Michael
    Sent: Thursday, August 04, 2016 12:05 PM
    To: Endicott, Gail
    Subject: Airport Executive Survey 28 July 2016.xlsx

    I expect this to be the final version.




    PX 20, p.30                                                                  Pritchard v. MWAA
                                                                                                 PX 20, v.
                                                                                              Pritchard p. MWAA
                                                                                                           30
http://mail.ren.com/zimbra/h/printmessage?id=525885                                      2/21/2017
                                                                                                USB - 0030
Webmail                                                                  Page 1 914
 Case 1:18-cv-01432-AJT-TCB Document 61-5 Filed 09/24/19 Page 31 of 35 PageID#  of 1


 Webmail                                              kenpritchard@starpower.net


  Here on Saturday, Aug. 20 at 7:50 am


    From : Gail Endicott <Gail.Endicott@MWAA.com>       Sat, Aug 20, 2016 07:50 AM
  Subject : Here on Saturday, Aug. 20 at 7:50 am
      To : Ken Pritchard <Ken.Pritchard@MWAA.com>,
            kenpritchard@starpower.net




    Gail P. Endicott, CCP
    Compensation Programs and Projects Specialist
    Metropolitan Washington Airports Authority
    One Aviation Circle
    Washington, DC 20001-6000
    703-417-8358
    703-417-8893 fax




    PX 20, p.31                                                       Pritchard v. MWAA

hap://mail.rcn.com/zimbra/h/printmessage?id=530660                                  PX 20, v.
                                                                                 Pritchard p. MWAA
                                                                                              31
                                                                              7/18/2017
                                                                                          USB - 0031
RCN Webmail                                                           Page 25 of 332
Case 1:18-cv-01432-AJT-TCB Document 61-5 Filed 09/24/19 Page 32 of 35 PageID# 915



  Re: here on Sat. 6/11 at 8:04 am


     From : kenpritchard@starpower.net                              Sun, Jun 12, 2016 05:55 AM
  Subject : Re: here on Sat. 6/11 at 8:04 am
          To : Gail Endicott <Gail.Endicott@MWAA.com>
          Cc : Ken Pritchard <Ken.Pritchard@MWAA.com>

    yup


    From: "Gail Endicott" <Gail.Endicott@MWAA.com>
    To: "Ken Pritchard" <Ken.Pritchard@MWAA.com>, kenpritchard@starpower.net
    Sent: Saturday, June 11, 2016 8:05:37 AM
    Subject: here on Sat. 6/11 at 8:04 am




    Gail P. Endicott, CCP
    Compensation Programs and Projects Specialist
    Metropolitan Washington Airports Authority
    One Aviation Circle
    Washington, DC 20001-6000
    703-417-8358
    703-417-8893 fax




  Re: You may be interested to know....


     From : kenpritchard@starpower.net                              Sun, Jun 12, 2016 05:55 AM
  Subject : Re: You may be interested to know....
          To : Gail Endicott <Gail.Endicott@MWAA.com>

    There is a 'whistle-blower' (just SEPARATED) who emailed all VPs, plus Potter, plus others
    on Friday re: the HRMS/ERP project.. let's discuss it when you and mike and I meet.


    From: "Gail Endicott" <Gail.Endicott@MWAA.com>
    To: "Ken Pritchard" <Ken.Pritchard@MWAA.com>, kenpritchard@starpower.net
    Sent: Saturday, June 11, 2016 10:13:15 AM


   PX 20, p.32                                                                     Pritchard v. MWAA
                                                                                                    PX 20, v.
                                                                                                 Pritchard p. MWAA
                                                                                                              32
https://mail.rcn.com/zimbra/h/printmessage?id=568040,567747,559302,559064,559062,55... 8/15/2019
                                                                                              USB - 0032
RCN Webmail                                                           Page 26 of 332
Case 1:18-cv-01432-AJT-TCB Document 61-5 Filed 09/24/19 Page 33 of 35 PageID# 916


    Subject: You may be interested to know....

    That there was an update to the Exec VP Staff Meeting agenda for this coming Tuesday to
    include Greg Cohen and a few other topics – it isn’t just a meeting about HRMS anymore..
    ….see me Monday for the new agenda…..


    Gail P. Endicott, CCP
    Compensation Programs and Projects Specialist
    Metropolitan Washington Airports Authority
    One Aviation Circle
    Washington, DC 20001-6000
    703-417-8358
    703-417-8893 fax




  Re: here on Sat. 6/11 at 8:04 am


     From : kenpritchard@starpower.net                                Sat, Jun 11, 2016 03:40 PM
  Subject : Re: here on Sat. 6/11 at 8:04 am
         To : Gail Endicott <Gail.Endicott@MWAA.com>
         Cc : Ken Pritchard <Ken.Pritchard@MWAA.com>

    don't have diagnosed stenosis -- my father had it. My back = accept the pain and do PT.


    From: "Gail Endicott" <Gail.Endicott@MWAA.com>
    To: "Ken Pritchard" <Ken.Pritchard@MWAA.com>, kenpritchard@starpower.net
    Sent: Saturday, June 11, 2016 12:04:21 PM
    Subject: RE: here on Sat. 6/11 at 8:04 am

    I worked 4 hours today and claimed 4 hours SL for Wednesday. I also completed my
    time sheet.

    I finished the HR-010A, but have a question on Page 13 before finished.

    Leaving at 12:05 pm.

    PS> If you don’t mind my asking – how did you ultimately resolve/repair your
    stenosis, or do you still deal with it?




   PX 20, p.33                                                                       Pritchard v. MWAA
                                                                                                    PX 20, v.
                                                                                                 Pritchard p. MWAA
                                                                                                              33
https://mail.rcn.com/zimbra/h/printmessage?id=568040,567747,559302,559064,559062,55... 8/15/2019
                                                                                              USB - 0033
RCN Webmail                                                           Page 27 of 332
Case 1:18-cv-01432-AJT-TCB Document 61-5 Filed 09/24/19 Page 34 of 35 PageID# 917


    Gail

    From: Endicott, Gail
    Sent: Saturday, June 11, 2016 8:06 AM
    To: Pritchard, Ken; 'kenpritchard@starpower.net'
    Subject: here on Sat. 6/11 at 8:04 am




    Gail P. Endicott, CCP
    Compensation Programs and Projects Specialist
    Metropolitan Washington Airports Authority
    One Aviation Circle
    Washington, DC 20001-6000
    703-417-8358
    703-417-8893 fax




  Fwd: Living Wage Presentation Slide 4


     From : kenpritchard@starpower.net                            Tue, Jun 07, 2016 05:01 PM
  Subject : Fwd: Living Wage Presentation Slide 4                                2 attachments
         To : Gail Endicott <gail.endicott@mwaa.com>
         Cc : Ken Pritchard <ken.pritchard@mwaa.com>

    1. You need to ensure this is all correct; you can go through the 67 pages of support
    documents to ensure there are no mistakes.
    2. Please fix the note that says 'PG' to red 'Prince George's'.
    3. Please fix the notes to be consistent between 'Min Wage' and 'min wage' (I prefer
    use of 'minimum wage' spelled out in lower case) and between 'Living Wage' and
    'living wage' (I prefer lower case).
    4. Are there other changes to make?
    5. Please email the finished PPT to me at my MWAA account by 1200 ET so I can do
    one/two other changes and email to TV for 'the Board.'


    From: "Ken Pritchard" <Ken.Pritchard@MWAA.com>
    To: kenpritchard@erols.com
    Sent: Tuesday, June 7, 2016 1:28:08 PM
    Subject: FW: Living Wage Presentation Slide 4



   PX 20, p.34                                                                   Pritchard v. MWAA
                                                                                                PX 20, v.
                                                                                             Pritchard p. MWAA
                                                                                                          34
https://mail.rcn.com/zimbra/h/printmessage?id=568040,567747,559302,559064,559062,55... 8/15/2019
                                                                                              USB - 0034
       Case 1:18-cv-01432-AJT-TCB Document 61-5 Filed 09/24/19 Page 35 of 35 PageID# 9181 of 1
                                                                                   Page
Pritchard, Ken

From:     Pritchard, Ken
Sent:     Tuesday,July 17,2012 11:54 AM
To:       Endicott, Gail
Cc:       Howard,Jennifer
Subject: RE: Hope you are feeling better
Yes,who knows who is reading this stuff!


From: Endicott, Gail
Sent: Tuesday, July 17, 2012 10:27 AM
To: Pritchard, Ken
Cc: Howard, Jennifer
Subject: RE: Hope you are feeling better

FOR THE RECORD AND ANYONE READING THESE EMAILS=JT SHOULD_ NQIED:
                              -
                    _ -
This IS a toxic work environment and,as such,is unhealthy for ALL of us, even the people not seated in
this suite. Others have observed AND COMMENTED on unusual behavior coming from the VP's office.




From: Pritchard, Ken
Sent: Tuesday, July 17, 2012 10:18 AM
To: Endicott, Gail
Cc: Howard,Jennifer
Subject: RE: Hope you are feeling better

Yes,Tippett detected my "sickness" when I spoke with him on the phone this morning from your office
and just now on my cell, Brian Leuck detected it. (It is better than it was yesterday and Sunday ... I'm
starting to get over it.)

I would not have come in today (instead I would have been on SL) were it not for the fact that A.Williams
is harassing me. So,I thought it was imperative that I come in. It's a good thing because I see that I have
a directive from him (in email form, Friday 7-13-12,1110) that requires me to respond to something for
Ali by COB today "unless" I "have resigned from" my "position".

Also, Gail, I noted from your voicemail on Friday (July 13) that you may be feeling (getting) ill from the
effects of the harassment and retaliation by A.Williams and the overall hostile work environment that is
the Office of Human Resources ... If so,this is not surprising.

From: Endicott, Gail
Sent: Tuesday,July 17, 2012 8:30 AM
To: Pritchard, Ken
Cc: Howard,Jennifer
Subject: Hope you are feeling better

Ken,

I am sorry you sound and look so sick today — I hope you feel better and I hope it is nothing serious.

Gail P. Endicott, CCP
Compensation Specialist
Metropolitan Washington Airports Authority
1 Aviation Circle
Washington, DC 20001-6000
703-417-8358
703-417-8893 fax
 PX 20, p. 35

07/27/2012                                                                                                    Pritchard v. MWAA
                                                                                                                   Box 3B--002
